                          IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                         LUFKIN DIVISION

                                                   §
FREDERICK CARTER
                                                   §
VS.                                                                 CIVIL ACTION NO. 9:17-CV-40
                                                   §
BRAD LIVINGSTON, et al.,
                                                   §

                                               ORDER

        The civil rights complaint filed by plaintiff in the above-styled cause has been referred to the
undersigned United States Magistrate Judge for consideration. The Court has determined that

plaintiff states factual allegations which, if true, state a cause of action under Title 42 U.S.C. § 1983

against the defendants. Upon such review, it is hereby

        ORDERED that defendants shall have thirty (30) days from the receipt hereof within which

to answer or otherwise plead. Pursuant to the written consent of the Texas Attorney General's

Office, copies of the complaint, attachments, and orders will be served electronically upon the Texas

Attorney General, counsel for the defendants, and will be directed to the attention of:
gloria.chandler@texasattorneygeneral.gov,         elizabeth.mejia@texasattorneygeneral.gov,          and

led_docket@texasattorneygeneral.gov. See FED. R. CIV. P. 5(b)(2)(E). It is, further,

        ORDERED that within thirty (30) days after an answer is filed, the parties are to disclose

to each other all information relevant to the claims or defenses of any party. The parties shall

promptly file a notice of disclosure after such disclosure has taken place. No further discovery will
be allowed except on further order of the Court. Furthermore, Conferences under Federal Rule of

Civil Procedure 26(f) and 16(b) are not required except on further order of the Court.


        SIGNED this 7th day of May, 2019.




                                                     _________________________
                                                     Zack Hawthorn
                                                     United States Magistrate Judge




                                                2
